DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



Exhibit 10.1

Dated 26th April 2018

CLINIGEN HEALTHCARE LTD

and

EIGER BIOPHARMACEUTICALS, INC.

 

MASTER SERVICES AGREEMENT

 

 

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



Contents

 

1.

Definitions and Interpretation

2

 

 

 

2.

Term

6

 

 

 

3.

Agreement Structure

6

 

 

 

5.

Anti-Bribery and Corruption

8

 

 

 

6.

Modern Slavery

8

 

 

 

7.

Relationship of Parties

8

 

 

 

9.

Audit Rights

10

 

 

 

10.

Invoicing and Taxation

11

 

 

 

11.

Intellectual Property Rights

12

 

 

 

12.

Insurance

12

 

 

 

13.

Warranties

13

 

 

 

14.

Limits of Liability

14

 

 

 

15.

Indemnity

14

 

 

 

16

Termination

15

 

 

 

17

Consequences of Termination or Expiry

16

 

 

 

18

Force Majeure

17

 

 

 

19

Notice

17

 

 

 

20

Quality Technical Agreement and Safety Data Exchange Agreement

19

 

 

 

21

General

19

 

 

 

22

Dispute Resolution

21

 

 

 

24

Governing Law

21

 

 

 

1

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



This Agreement is made on 26th April 2018

Between

1)

CLINIGEN HEALTHCARE LTD a company incorporated in England (registered number
06252720), whose registered office is at Pitcairn House, Crown Square, Centrum
100, Burton-on-Trent, Staffordshire DE14 2WW, United Kingdom (Clinigen):

2)

Eiger BioPharmaceuticals, Inc., a Delaware company with its principal place of
business located at 350 Cambridge Avenue, Suite 350, Palo Alto, CA 94306, USA
(Client),

Individually a Party and collectively, the Parties.

Whereas

A.

Clinigen has expertise in the provision and distribution of unlicensed
pharmaceutical products and associated services prior to the grant of marketing
authorisation and/or commercial launch in the country of supply, as permitted
under applicable local laws and regulations.

B.

Clinigen is also in the business of procuring and supplying certain
pharmaceutical products for use in clinical trials and investigator initiated
studies and providing associated services thereto.

C.

Client wishes to engage Clinigen to provide certain pharmaceutical products
and/or services, as described in the relevant Service Specific Terms and/or
SOW/s.

It is agreed

1.

Definitions and Interpretation

 

1.1.

In this Agreement the following words have the following meanings:

Affiliate means in relation to either Party, any company, partnership or other
person which directly or indirectly Controls, is Controlled by, or is under
common Control with such Party from time to time.

Agreement means these Conditions and the Service Specific Terms;

Business Day means any day other than a Saturday or Sunday or a public or bank
holiday in England or California.

Charges means the net charges and fees payable by Client as set out in a SOW;

Clinigen Background Intellectual Property means all report templates and formats
flow chart templates and formats, know-how including but not limited to
Unlicensed Supply processes and methodologies, regulatory strategies and
solutions, regulatory feasibility reports, standard documents and templates,
inventions, discoveries, procedures, Clinigen’s Intellectual Property Rights,
including Clinigen’s Confidential Information and Clinigen’s internet based data
portal and reporting functionality, in each case as used by Clinigen and its
Affiliates as of the

SOW Effective Date and any subsequent developments or improvements thereto
during the SOW Term, but excluding Client New IP (as defined in Clause 11.5);

2

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



Client Trade Marks means the trademarks and trade names listed in the SOW and
such other trademarks and trade names as Client notifies to Clinigen in writing
from time to time after the SOW Effective Date;

Commercially Available means the date of commercial launch on a country by
country basis in the Territory of the commercial Product pack specific to the
country following grant of Marketing Authorisation and, where applicable,
following the agreement of commercial pricing for the Product with the relevant
health authority in that country;

Conditions means these terms and conditions excluding the Service Specific
Terms;

Consignment Stock means stocks of Products which are held by Clinigen in its
premises but which are owned by the Client until title passes to Clinigen in
accordance with the terms of this Agreement;

Control means the beneficial ownership of more than 50 (fifty) percent of the
issued share capital or the legal power to direct or cause the direction of the
general management of the company, partnership or other person in question, and
Controlled shall be construed accordingly;

Customer means a third party in the Territory to whom Clinigen supplies a
Product pursuant to a Customer Order;

Customer Order means an order for a Product placed by a Customer which has been
accepted by Clinigen;

Data Protection Legislation means any data protection legislation currently in
force and that is applicable to the Services being provided under this
Agreement, including but not limited to (i) unless and until the GDPR is no
longer directly applicable in the UK, the General Data Protection Regulation
((EU) 2016/679) and any national implementing laws, regulations and secondary
legislation, as amended or updated from time to time, in the UK and (ii) any
successor legislation to the GDPR or the Data Protection Act 1998;

Data Subject means an individual who is the subject of Personal Data;

Effective Date means the date of this Agreement;

Force Majeure means any circumstances beyond the reasonable control of the
relevant Party (including, without limitation, any strike, lock-out or other
form of industrial action, acts of God, war or national emergency, an act of
terrorism, riot, civil commotion, malicious damage, compliance with any law or
government order, rule, regulation or direction, accident, fire, flood, or
storm) which prevents that Party from complying with any or all of it
obligations under this Agreement or a SOW;

3

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



Initial Term means the initial period of a SOW as may be specified in that SOW;

Intellectual Property Rights means all patents, rights to inventions, copyright,
trademarks, business names and domain names, goodwill and the right to sue for
passing off, database rights, rights to use, and protect the confidentiality of
confidential information (including know-how and trade secrets) and all other
intellectual property rights, in each case whether registered or unregistered
and extension of, and rights to claim priority from, such rights and all similar
or equivalent rights or forms of protection which subsist or will subsist now or
in the future in any part of the world;

Marketing Authorisation means an authorisation for the sale and placing on the
market of a Product within the Territory or a country within the Territory;

Personal Data has the meaning set out in the relevant Data Protection
Legislation and relates only to personal data, or any part of such personal data
of which the Client is the Data Controller and in relation to which the Supplier
is providing services under this Agreement;

Process shall have the meaning set out in the relevant Data Protection
Legislation, and “processing” and “processes” shall have a corresponding
meaning;

Product means the pharmaceutical product/s specified in the relevant SOW;

Quality Technical Agreement means, where applicable, the separate Quality

Agreement to be entered into by the parties;

Regulatory Authorities means any competent regulatory authority in the Territory
responsible for the regulation of the manufacture, sale and distribution of
medicinal products;

Safety Data Exchange Agreement means, where applicable, the separate Safety

Data Exchange Agreement to be entered into by the parties;

Slavery and Human Trafficking has the meaning given to it in Section 54(12) of
the Modern Slavery Act 2015;

Statement of Work or SOW means a schedule of terms relating to particular
Products and/or Services;

Services means supplying or distributing Products or procuring their supply or
distribution and/or other associated activities, as described in the applicable
Service Specific Terms and each SOW;

Service Specific Terms means the terms set out in Exhibit A which apply when
Clinigen is procuring unlicensed pharmaceutical products and providing
associated services to the Client and/or the terms set out in Exhibit B which
apply when Clinigen is procuring pharmaceutical products and providing
associated services to the Client in respect of clinical trials or investigator
initiated studies;

SOW Effective Date means the start date of any SOW as specified in that SOW;

SOW Terms means the period starting on the SOW Effective date and ending on the
date specified in that SOW, subject to earlier termination of that SOW;

4

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



Term means the period of this Agreement which shall be five (5) Years, subject
to (i) earlier termination of this Agreement; and/or (ii) any Initial Term;

Territory means the country/ies set out in the relevant SOW as varied by the
Parties from time to time;

Third Party means a party other than Clinigen or the Client or any of their
Affiliates;

Unlicensed Supply means the supply of Products which are not Commercially
Available in the country of destination, or investigational drugs not registered
in any country and which are lawfully supplied under any regulatory mechanism
permitted in the Territory;

Year means the period of 12 (twelve) months beginning on the Effective Date (or
SOW Effective Date) and each subsequent period of 12 (twelve) months commencing
on the anniversary of the relevant effective date during the continuance of the
relevant agreement (whether this Agreement, or a SOW).

 

1.2.

Headings to the Clauses of any Exhibits to this Agreement are for convenience
only and shall not affect its construction or interpretation.

 

1.3.

References to Clauses are to the Clauses of these Conditions and references to
Sections are to Sections of the Exhibits.

 

1.4.

The word “indemnify” in this Agreement will mean to indemnify, keep indemnified
and hold harmless the indemnified party from and against all costs (including
the cost of enforcement), expenses, liabilities (including any tax liability),
injuries, damages, claims, demands, proceedings or legal costs (on a full
indemnity basis) and judgements which the indemnified party incurs or suffers
and “indemnity”, indemnities and “indemnifies” have a corresponding meaning.

 

1.5.

Any reference to “person” means a natural or legal person, firm or
unincorporated association.

 

1.6.

The terms “including”, “include”, “in particular” or any similar expression
shall be construed as illustrative and shall not limit the sense of the words
preceding those terms.

 

1.7.

Words importing the singular the plural and vice versa.

2.

Term

 

2.1.

This Agreement will start on the Effective Date and will continue in force for
the Term unless earlier terminated as provided herein.

 

2.2.

A SOW will start on the SOW Effective Date and will continue in force for the
SOW Term unless earlier terminated as provided herein.

3.

Agreement Structure

 

3.1.

This Agreement and any SOW entered into between the Parties are set up in a
framework structure to allow the Client and its Affiliates to order various
Products and/or Services from Clinigen and/or its Affiliates, from time to time
which will be documented in an SOW.

 

3.2.

Each SOW will constitute a separate agreement incorporating these Conditions and
the relevant Service Specific Terms. Clinigen shall perform the Services in
accordance with the applicable SOW, this Agreement and all applicable laws and
regulations, and shall keep Client reasonable informed on the progress and
results of the Services.

5

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

3.3.

In the event of a conflict between any provision of these Conditions, the
Service Specific Terms and/or any provision of a SOW;

 

a)

the provisions of these Conditions shall take precedence over the Service
Specific Terms; and

 

b)

the Service Specific Terms shall take precedence over the provision of the SOW,
in the event of any inconsistencies.

4.

Confidentiality

 

4.1.

Subject to Clause 4.3 each Party agrees that, during the Term of this Agreement
and for a period of ten (10) years after the date of expiration or termination
of this Agreement for any reason whatsoever, neither Party shall in any fashion,
form or manner, either directly or indirectly, divulge, disclose or communicate
to any individual or entity or utilise for such Party’s own benefit or the
benefit of any individual or entity in any manner whatsoever, any non-public
information of any kind, nature or description disclosed by the other Party to
such Party or obtained by such Party from the other Party under this Agreement,
including such information concerning any matters affecting or relating to the
business of the other Party of any kind, nature or description, which is by its
nature confidential (regardless of whether the same has been marked
“confidential”) and any information obtained or resulting from the conduct of
any audit which many be conducted in accordance with the provisions of this
Agreement except with the express written consent of the other Party or as
otherwise provided in this Agreement. The information described above shall be
hereinafter collectively referred to as Confidential Information. For the
purposes of this Agreement, a party divulging, disclosing or communicating
Confidential Information shall be referred to as the Disclosing Party and the
party receiving Confidential Information shall be referred to as the Recipient.
Client New IP shall be deemed Confidential Information of Client and Clinigen
shall be deemed the Recipient of such information, notwithstanding the fact that
such information may be generated and disclosed by Clinigen to Client.

 

4.2.

Notwithstanding any other provision of this Agreement, Confidential Information
shall not include information that: (a) as shown by dated written or electronic
records, the Recipient possessed prior to disclosure by the Disclosing Party
free of any duty of confidence; (b) at the time of disclosure is or thereafter
becomes known to or generally available to the public through no breach of this
Agreement by the Recipient; (c) as shown by dated written or electronic records,
is developed by the Recipient independent from any Confidential Information
disclosed hereunder; (d) becomes available to the Recipient from a source, other
than the Disclosing Party, which has represented to the Recipient (and which the
Recipient has no reason to disbelieve after due inquiry and competent proof)
that such source is not bound by a confidentiality agreement or any other
obligation of confidentiality or fiduciary duty with the Disclosing Party; or
(e) is explicitly, in writing, made exempt from the provisions of this Agreement
by the Disclosing Party.

 

4.3.

Notwithstanding any other agreement or any other provision of this Agreement,
the Recipient may disclose Confidential Information which is required to be
disclosed by law, rule, regulation, administrative or legal process or is
requested to be disclosed by any governmental agency, including to the extent
required to provide the Services (Compelled Request); provided, however, that
the Recipient gives prompt prior written notice (if permitted by law) of any
Compelled Request to the Disclosing Party and agrees to limit the scope of
disclosure to the extent permitted by law and takes commercially reasonable
measures to co-operate with the Recipient, if the Recipient seeks to challenge
the Compelled Request.

6

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

4.4.

Notwithstanding any other agreement or any other provision of this Agreement,
the Parties may use and disclose Confidential Information to its Affiliates,
employees, agents, subcontractors, professional advisers and auditors (or any of
them) for the purposes of carrying out their respective obligations or
exercising any of their respective rights under or in connection with under this
Agreement and subject to each Party ensuring that the person in question
complies with obligations of confidentiality no less onerous than those set out
in this Clause 4.

 

4.5.

Each Party recognises that the damages at law to the other Party may be an
insufficient remedy to the other Party in the event that a Party breaches the
terms of this Clause 4, and in the event a Party breaches or threatens to breach
this Clause 4, the other Party shall be entitled to seek, upon application to a
court of competent jurisdiction, a preliminary restraining order and permanent
and temporary injunctions restraining the other Party from breaching this Clause
4, in addition to damages or any other relief the court may find appropriate.

5.

Anti-Bribery and Corruption

 

5.1.

Each Party shall not, and shall procure that its respective directors,
employees, agents, representatives, contractors or sub-contractors shall not,
engage in any activity, practice or conduct which would constitute an offence
under any anti-bribery and anti-corruption laws, regulations and codes in any
jurisdiction, including but not limited to the Bribery Act 2010 and, where
applicable, the Foreign Corrupt Practices Act 1977.

 

5.2.

Each Party shall have in place adequate procedures designed to prevent any
person working for or engaged by that Party or any other Third Party in any way
connected to this Agreement, any SOWs or Supply Orders, from engaging in any
activity, practice or conduct which would infringe any anti-bribery and
anti-corruption laws, regulations and codes in any jurisdiction, including but
not limited to the Bribery Act 2010 and, where relevant, the Foreign Corrupt
Practices Act 1977.

6.

Modern Slavery

 

6.1.

Clinigen shall and shall procure (where relevant) that all persons who are
performing services or providing goods in connection with, or which will or may
be used in performing or to support the performance of this Agreement or any SOW
in any part of the world (collectively, its Supply Chain) shall at all relevant
times:

 

a)

comply with the provisions of the Modern Slavery Act 2015 and ensure that all of
its relevant staff have received appropriate training on the same:

 

b)

not engage in any activity, practice or conduct that would constitute an offence
under the Modern Slavery Act 2015 if such activity, practice or conduct were
carried out in the UK:

 

c)

take all reasonable steps to ensure that Slavery and Human Trafficking are not
taking place in its business or its Supply Chain:

7

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

d)

immediately notify the Client if it has reason to believe that it or any person
in its Supply Chain is engaged in Slavery and Human Trafficking or is in breach,
or is likely to breach, the Modern Slavery Act 2015 or any provision of this
Clause 6.1 (or would do so if it were a party to this Agreement), or if it
receives a communication from any person alleging any of the foregoing.

7.

Relationship of Parties

 

7.1.

The Parties hereby agree and intend that the relationship of each to the other
is that of independent contractors and that neither this Agreement nor any SOW
or Supply Order shall be construed as an agreement of franchise, employment,
partnership, joint venture or any other form of business entity. Neither Party
shall exercise any direction or control over the methods by which the other
Party (or such other Party’s personnel) shall perform their work and duties
while performing the obligations hereunder. The Parties agree that neither shall
have the power or right to bind the other, nor shall either hold itself out as
having such authority, nor shall a Party pledge the other Party’s credit or
extend credit to anyone in the other Party’s name.

8.

Data Protection

8.1.

The provision of the Services may require Clinigen to Process Personal Data for
and on behalf of the Client from time to time, acting as a Data Processor. Where
such Processing of Personal Data takes place in the EEA or the UK, or otherwise
involves the Processing of Personal Data of citizens in the EEA or the UK, the
Parties acknowledge and agree that Clinigen shall:

 

i)

process the Personal Data only on the documented instructions of the Client,
except to the extent that any Processing of Personal Data is required by
applicable laws to which Clinigen is subject;

 

ii)

notify the Client where Clinigen believes any documented instructions from the
Client in respect of the Processing of Personal Data infringe any Data
Protection Legislation or any other applicable laws to which Clinigen is
subject;

 

iii)

ensure that its personnel who are authorised to Process the Personal Data have
committed themselves to confidentiality;

 

iv)

taking into account the nature of the Processing, assist the Client by
appropriate technical and organisational measures, insofar as this is possible,
for the fulfilment of the Client's obligation to respond to requests for
exercising the Data Subject's rights under the Data Protection Legislation;

 

v)

notify the Client without undue delay after becoming aware of any breach
relating to the Personal Data;

 

vi)

assist the Client in its compliance with Clause 8.6 below, insofar as it is able
taking into account the nature of the Processing and the information available
to Clinigen;

8

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

vii)

at the Client's discretion, delete or return to the Client all of the Personal
Data Processed under the applicable SOW at the end of the applicable SOW Term,
and delete any copies of such Personal Data unless any applicable laws to which
Clinigen is subject require that copies are kept; and

 

viii)

make available to the Client all information, and submit to such audits (in each
case to the extent reasonably necessary) as are required to demonstrate
compliance with its obligations in this Clause 8.1.

8.2.

Clinigen shall not sub-contract its Processing of Personal Data to a Third Party
without the Client's prior specific or general written authorisation (not to be
unreasonably withheld, conditioned or delayed). Clinigen shall inform the Client
of any intended changes concerning the addition or replacement of any authorised
sub-contractors, and the Client shall notify Clinigen of its approval or any
objections it has to any such changes in writing within ten (10) Business Days,
after which any such changes which the Client has not objected to in accordance
with this Clause 8.2 shall be deemed to be accepted.

8.3.

Where Clinigen sub-contracts its Processing of Personal Data to a Third Party in
accordance with Clause 8.2 above, Clinigen shall ensure that the Third Party has
necessary qualification and authorization to Process such Personal Data and is
engaged on terms equivalent to those set out in this Clause 8, and Clinigen
shall remain liable to the Client for any Processing of Personal Data by any
such Third Party.

8.4.

The Parties shall co-operate with any applicable regulator of the Data
Protection Legislation on request in respect of the performance of its tasks
under this Agreement and any SOW.

8.5.

The Parties shall each implement appropriate technical and organisational
measures to ensure a level of security appropriate to the risk of Processing in
accordance with Article 32 of the GDPR.

8.6.

To the extent required by the relevant Data Protection Legislation, Clinigen
shall provide all reasonable assistance to the Client that is necessary to
facilitate the Client’s compliance with:

 

a)

its breach notification requirements under the Data Protection Legislation; and

 

b)

its obligations relating to conducting privacy impact assessments and (where
applicable) liaising with the relevant regulator in relation to the same.

9.

Audit Rights

 

9.1.

Clinigen shall create and maintain complete and accurate records of all Services
performed, including any data and information generated from such Services. If
the Client gives at least 20 (twenty) Business Days' written notice (or in the
event of a suspected material breach by Clinigen of the terms of this Agreement
or a relevant SOW/s on 5 (five) Business Days’ written notice), Clinigen will
permit the Client or its representatives, no more than once in any

9

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

12 month period (excluding for cause audit) subject to Clause 9.2, access to the
records maintained by Clinigen which specifically relate to the services
provided, for the purposes of auditing, inspection or any other purpose required
or permitted by applicable law, rule or regulation, at reasonable times during
normal business hours provided always that Client undertakes to ensure that its
representatives adhere to the confidentiality provisions contained in this
Agreement.

 

9.2.

Notwithstanding Clause 9.1 above, Clinigen may take reasonable measures to
restrict Client, or its representatives, access to and inspection and audit of
Clinigen’s facilities in order to protect the confidentiality of Clinigen’s
other clients and their products and processes and Clinigen’s books of accounts
or financial records relating to its underlying costs.

 

9.3.

Within twenty (20) Business Days of conducting an inspection requested pursuant
to Clause 9.1, Client will provide Clinigen with a summary of its findings from
such inspection.

 

9.4.

Any information about Clinigen, Clinigen’s facilities or otherwise obtained by
Client as a result of inspections conducted by or on behalf of Client pursuant
to Clause 9.1 above shall be treated as treated as the Confidential Information
of Clinigen and shall be subject to the confidentiality obligations in Clause 4.

10.

Invoicing and Taxation

 

10.1.

All amounts set out in a SOW (and any Charges) are stated exclusive of any Value
Added Tax (VAT) or similar tax, which if applicable, shall be payable in
addition to the sum in question at the rate in force under the relevant law.

 

10.2.

All customs duties, charges and/or taxes incurred by Clinigen in relation to
Customer Order shipments which cannot be reclaimed by Clinigen or passed on to
the relevant Customer will be charged by Clinigen to the Client and the Client
will pay the same in accordance with the payment terms set out in this Clause
10.

 

10.3.

Unless otherwise set out in the SOW, Clinigen shall invoice the Client on a
monthly basis in relation to each SOW for the Charges in the amounts and at the
times due in accordance with that SOW. Such Charges shall be paid by the Client
to Clinigen within 30 (thirty) days' from the date of such invoice (unless
otherwise set out in the SOW) by transfer to such bank account as Clinigen may
from time to time notify in writing to the Client.

 

10.4.

Each Party shall be entitled to set-off any outstanding Charges due to it
against its payment due to the other Party under this Agreement.

 

10.5.

If a Party disputes any invoices (or any part thereof), that Party shall provide
the other Party with written notice of such dispute within seven (7) days of
receipt of such invoice. The Parties shall negotiate in good faith to resolve
any such dispute promptly. The Party disputing the invoice shall, however, pay
that portion of the invoice not in dispute. Once the dispute is resolved, and if
payment is due by a Party, the payment shall be made within thirty (30) days of
the date of resolution.

 

10.6.

If any undisputed sum payable under a SOW is not paid when due then, without
prejudice to its other rights under a SOW, Clinigen shall have the right to
charge interest from the date on which the relevant invoice is due for payment,
until the date on which the payment is made in full, both before and after any
judgment, at a rate of four per cent (4%) per annum over HSBC Bank plc UK base
rate from time to time.

10

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



11.

Intellectual Property Rights

 

11.1.

Subject to the provisions of this Clause 11, nothing in this Agreement or any
SOW shall operate to assign or transfer any title or interest in any
Intellectual Property Rights existing prior to the Effective Date of this
Agreement or any relevant SOW.

 

11.2.

The Client grants Clinigen a royalty free licence to use the Client Trade Marks
in the Territory in relation to the performance of the Services for the purposes
only of exercising its rights and performing its obligations under this
Agreement and any and all SOW/s (including, without limitation, supplying,
distributing and selling the Products (as applicable)). Subject to the aforesaid
licence, Clinigen shall have no rights in respect of any Client Trade Marks or
of the goodwill associated therewith.

 

11.3.

Clinigen shall not without the prior written consent of the Client alter, remove
or tamper with any Client Trade Marks.

 

11.4.

All Clinigen Background Intellectual Property (including all and any
improvements and developments thereto during the term of this Agreement and all
SOWs) shall belong to Clinigen exclusively.

 

11.5.

Subject to Clause 11.4, all Intellectual Property created during the term of
this Agreement and all SOWs shall belong to the Client exclusively (“Client New
IP”). Clinigen shall promptly disclose all Client New IP to Client. Clinigen
shall and hereby does assign to Client all right, title and interest in and to
all Client New IP, and agrees to take (and procure its employees, agents and
contractors to take) such further actions reasonably requested by Client to
evidence such assignment and to obtain and maintain patent and other
intellectual property protection for Client New IP.

12.

Insurance

 

12.1.

During the Term of this Agreement and for six (6) years thereafter, each Party
shall maintain with insurers or underwriters of good repute, such insurance
relating to its business as is normally maintained by comparable businesses
sufficient to meet its obligations under this Agreement or any SOW (including,
in the case of the Client, commercial general liability insurance and product
liability insurance) for any occurrence or series of occurrences within a twelve
(12) month period covering: (i) all legal liability for death, personal injury
and damage to or loss of property arising directly or indirectly out of the use,
possession or operation of the Products supplied to Clinigen pursuant to this
Agreement or any SOW.

 

12.2.

On the written request of a Party, the other Party shall have its insurers
furnish and provide the requesting Party with insurance certificates specifying
the types and amounts of coverage in effect and the expiration dates of each
policy upon written request.

13.

Warranties

 

13.1.

Clinigen represents and warrants that:

 

i)

It shall hold and maintain all relevant licences and regulatory authorisations
and shall comply with all applicable legal and regulatory requirements in
relation to the supply and distribution of Products and the provision of the
Services (where applicable) in the relevant Territories:

 

ii)

all Services will be performed in a professional, workmanlike and timely manner
and in compliance with these Conditions, the Service Specific Terms, the SOW and
all applicable laws and regulatory requirements, and it will not infringe or
misappropriate any intellectual property rights of any third party during its
performance of the Services:

11

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

iii)

it will inform the Client on a timely basis of any Product complaints that it
receives from Customers;

 

iv)

unless otherwise provided for in a Safety Data Exchange Agreement between the
Parties, it will inform the Client of any adverse reaction(s) to the Products
reported to it by any person within one (1) Business Day of cognisance.

 

v)

neither it nor any of its employees are presently debarred, suspended, proposed
for debarment or declared ineligible for the award of contracts by any
government authority; and

 

vi)

It is under no obligation to any Third Party which would prevent Client from
carrying out its duties and other obligations under this Agreement or any SOW or
which is inconsistent with the provisions herein contained.

 

13.2.

The Client represents and warrants that:

 

i)

It shall hold and maintain all licences necessary, and is authorised, to
manufacture, assemble, package and label, export from the country of manufacture
(if applicable) and supply the Client Products to Clinigen for Clinigen to
distribute within the Territory in accordance with the terms of this Agreement
and all relevant SOWs;

 

ii)

It will comply with all applicable laws and regulatory requirements including,
but without prejudice to the generality of the foregoing, those in relation to
the manufacture, assembly, packaging, packing, labelling, export from the
country of manufacture (if applicable) and/or supply of each of the Client
Products to Clinigen;

 

iii)

To Client’s knowledge, the Client’s Products, their manufacture, assembly,
packaging and labelling, export from the country of manufacture (if relevant),
use, supply to Clinigen and sale, supply or distribution of the Products and the
use by Clinigen of the Client’s Trade Marks in the Territory by Clinigen will
not infringe the Intellectual Property Rights of any third party;

 

iv)

the Client’s Products and their packaging and labelling shall conform to their
description, specification and data sheet or summary of product characteristics;

 

v)

it has title to the Client’s Products;

 

vi)

neither it nor any of its employees are presently debarred, suspended, proposed
for debarment or declared ineligible for the award of contracts by any
government authority; and

 

vii)

it is under no obligation to any Third Party which would prevent Client from
carrying out is duties and other obligations under this Agreement or any SOW or
which is inconsistent with the provisions herein contained.

12

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



14.

Limits of Liability

 

14.1.

Nothing in this Agreement and/or any SOW shall limit or exclude the liability of
a Party for:

 

i)

personal injury or death caused by its negligence;

 

ii)

indemnification obligations under Clause 15;

 

iii)

breach of confidentiality obligations under Clause 4; or iv)fraud or fraudulent
misrepresentation.

 

14.2.

Except as otherwise provided in this Agreement and/or SOW, neither Party shall
be liable to compensate the other Party whether in contract, tort (including
negligence) breach of statutory duty, misrepresentation or otherwise for any

 

i)

special, indirect or consequential loss or damage;

 

ii)

loss of profit;

 

iii)

loss of business; or

 

iv)

loss of goodwill.

 

14.3.

Subject to Clauses 14.1 and 14.2, the maximum aggregate liability of Clinigen
and/or its Affiliates under or in connection with this Agreement and/or any SOW
in respect of all acts and omissions whether in contract, tort (including,
without limitation, negligence), under statute, breach of statutory duty or
otherwise shall not exceed the sum set out in the relevant Service Specific
Terms.

15.

Indemnity

 

15.1

Clinigen shall indemnify the Client and/or its Affiliates and their respective
officers, directors, employees, agents and subcontractors against and from all
liabilities, in relation to Third Party claims that arise out of or in
connection with the following:

 

15.1.1

fraud, wilful misconduct or negligence by Clinigen and/or its Affiliates and
their respective officers, directors, employees, agents and subcontractors in
relation to any SOW;

 

15.1.2

breach of the provisions of Clause 13.1 above.

 

15.2

Client shall indemnify Clinigen and and/or its Affiliates and their respective
officers, directors, employees, agents and subcontractors against and from all
liabilities including in relation to third party claims, that arise out of or in
connection with any one or more of the following:

 

15.2.1

breach of the provisions of Clause 13.2 above;

 

15.2.2

fraud, wilful misconduct or negligence of the Client and/or its Affiliates and
their respective officers, directors, employees, agents and subcontractors in
relation to any SOW; and

 

15.2.3

any allegation or finding that the use of the Trade Marks or supply or sale of
the Products by Clinigen in the Territory in accordance with this Agreement
infringes the Intellectual Property Rights of any third party.

 

15.3

The process for claiming under an indemnity is set out in Clause 15.4 below.

13

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

15.4

Any indemnity given by a Party in the Service Specific Terms shall be
conditional in each case upon the indemnified Party:

 

15.4.1

promptly giving written notice of any claim to be indemnified to the
indemnifying Party;

 

15.4.2

providing the indemnifying Party with the absolute discretion to conduct, take
or resist any proceedings as it sees fit at its own expense;

 

15.4.3

providing the indemnifying Party on request with such information and assistance
in relation to such proceedings as it may reasonably require, subject to the
indemnifying Party indemnifying the other Party against all costs reasonably
incurred by it in the provision of such information or assistance; and

 

15.4.4

not making any settlement, compromise or prejudicial admission in relation to
such claim without the prior consent of the indemnifying Party (such consent not
to be unreasonably withheld or delayed).

16

Termination

 

16.1

Subject to any Initial Term, the Agreement or a SOW may be terminated by either
Party at any time without cause by giving a minimum one hundred and eighty (180)
day’ written notice to the other Party of its intention to terminate the
Agreement or a SOW (as the case may be).

 

16.2

Either Party shall have the right to terminate this Agreement or any SOW
immediately (as applicable) by notice to the other if the other Party:

 

16.2.1

ceases, or threatens to cease to carry on business or suspends all or
substantially all of its operations, or suspends payment of its debts; or

 

16.2.2

Is unable to pay its debts or becomes insolvent or an order is made or a
resolution passed for the administration, winding-up or dissolution of the other
Party (otherwise than for the purposes of a solvent amalgamation or
reconstruction) or an administrative or other receiver, manager, liquidator,
administrator, trustee or similar officer is appointed over all or any
substantial part of the assets of the other Party or it enters into or proposes
any composition or arrangement with its creditors generally or anything
analogous to the foregoing occurs in any applicable jurisdiction;

 

16.2.3

commits any material breach of the Agreement or any SOW, or any Quality
Technical Agreement or any Safety Data Exchange Agreement if, in the case of a
breach capable of remedy, the other Party fails to remedy such breach within 30
(thirty) days after receipt of a notice giving full particulars of the breach
and requiring it to be remedied.

 

16.3

The rights to terminate this Agreement given by Clauses 16.1 and 16.2 shall be
without prejudice to any other right or remedy of either party in respect of the
breach concerned (if any) or any other breach.

14

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



17

Consequences of Termination or Expiry

 

17.1

Termination or expiry of this Agreement will not affect a SOW unless such SOW is
also terminated in accordance with the terms of that SOW.

 

17.2

Notwithstanding the expiry or the termination of this Agreement pursuant to
Clause 16, the Parties agree that it shall remain in full force and effect in
relation to any existing SOW/s until such time as all such SOWs are terminated
or have expired.

 

17.3

Upon termination of this Agreement and/or a SOW for any reason at the written
request of a Party and at that Party’s expense, the other Party shall return or
destroy any Confidential Information provided by the Disclosing Party under the
Agreement and/or that SOW (whichever is terminated), save that each Party shall
be entitled to retain copies of the other Party’s Confidential Information to
the extent necessary to comply with its regulatory or legal obligations (which
copies shall remain subject to the confidentiality obligations set forth
herein).

 

17.4

On expiry or the termination of this Agreement and all SOW/s for any reason the
Quality Technical Agreement shall immediately terminate subject to any
provisions therein which are expressly stated to remain in full force and effect
on its expiry or termination.

 

17.5

Upon termination of a SOW Clinigen shall:

 

17.5.1

invoice Client for all outstanding Charges due for Services properly performed
under the applicable SOW prior to and up to the date of termination;

 

17.5.2

be entitled to complete all Customer Orders in respect of Products held by
Clinigen as Consignment Stock placed with Clinigen prior to the date of
termination; and

 

17.5.3

in respect only of Consignment Stock of Products, at the request of the Client
and subject to the Client paying the costs of transport and insurance in
advance, return all or any part of the remaining Consignment Stock in relation
to that SOW then held by Clinigen to the Client at the Client’s risk. In such
cases Clinigen will be responsible for arranging transportation and insurance.
Alternatively, Clinigen will make available for collection by the Client all or
any part of the remaining Consignment Stock in relation to that SOW then held by
Clinigen. Any such Consignment Stock which the Client does not wish to be
returned or collected may be destroyed by Clinigen on notice to the Client at
the Client’s expense.

 

17.6

Provisions in this Agreement which are either expressly stated to remain in
force after the expiry or termination of this Agreement, or which should be
deemed to do so by implication, shall continue to have full effect, including
Clauses 1 (Definitions), 4 (Confidentiality), 8 (Data Protection), 10 (Invoicing
and Taxation), 11 (Intellectual Property), 12 (Insurance), 13 (Warranties), 14
(Limits of Liability), 15 (Indemnities), 17 (Consequences of Termination), 19
(Notices), 21 (General), 22 (Dispute Resolution), 23 (Arbitration) and 24
(Governing Law).

15

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



18

Force Majeure

 

18.1

If either Party is affected by Force Majeure it shall forthwith notify the other
Party of the nature and extent thereof.

 

18.2

Neither Party shall be deemed to be in breach of this Agreement and/or a SOW, or
otherwise be liable to the other, by reason of any delay in performance, or non-
performance, of any of its obligations under this Agreement and/or a SOW to the
extent that such delay or non-performance is due to any Force Majeure of which
it has notified the other Party, and the time for performance of that obligation
shall be extended accordingly.

 

18.3

If the Force Majeure in question prevails for a continuous period in excess of 3
(three) months, the Parties shall enter into bona fide discussions with a view
to alleviating its effects, or to agreeing upon such alternative arrangements as
may be fair and reasonable in the circumstances.

19

Notice

 

19.1

All notices to be given to a party under this Agreement and/or a SOW shall be in
writing in English and shall be marked for the attention of the person, and
delivered by hand, sent by registered prepaid post to the registered office from
time to time of the relevant party or to such other address in the United
Kingdom as the relevant party may notify to the other party in accordance with
this Clause or sent by electronic mail to the address specified below (or as
otherwise agreed between the parties).

 

19.2

A notice shall be treated as having been received:

 

19.2.1

if delivered by hand between 9.00 am and 5.00 pm on a Business Day (which time
period is referred to in this clause as Business Hours), when so delivered; and
if delivered by hand outside Business Hours, at the start of the next Business
Day;

 

19.2.2

if sent by registered prepaid post, at 9.00 am on the second Business Day after
posting if posted on a Business Day and at 9.00 am on the third Business Day
after posting if not posted on a Business Day; and

 

19.2.3

if sent by electronic mail between 9.00 am and 5.00 pm on a Business Day when so
delivered; and if delivered by hand outside Business Hours, at the start of the
next Business Day.

Clinigen:

Clinigen Healthcare Limited

Pitcairn House,

Crown Square,

Centrum 100,

16

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



Burton-on-Trent,

Staffordshire DE14 2WW,

United Kingdom

Attention: Head of Managed Access

Tel: +44 (0) 1932 824000

Email: john.lagus@clinigenhealthcare.com

With a copy to:-

General Counsel

Attention: Amanda Miller

Tel: 44 (0) 1932 824000

Email: amanda.miller@clinigengroup.com

Client:

Eiger Biopharmaceuticals, Inc.

2155 Park Boulevard,

Palo Alto, CA 94306

USA

Attention: Jim Welch

Phone: 1-877-899-2051

Fax: 650-618-1621

Email: jwelch@eigerbio.com

In proving service it shall be sufficient to prove that the envelope containing
such notice was correctly addressed and delivered, or that the notice was sent
by electronic mail to the notified electronic mail address and a successful
electronic mail read receipt or other written receipt confirmation exists.

20

Quality Technical Agreement and Safety Data Exchange Agreement

 

20.1

Where applicable the Parties will enter into a separate Quality Technical
Agreement and a separate Safety Data Exchange Agreement on such terms as the
Parties shall agree. The terms of such agreements shall take precedence over all
other rights and obligations of the Parties in this Agreement and related SOW/s
in so far as such rights and obligations relate to quality or safety issues (as
the case may be), but not otherwise.

21

General

 

21.1

A person who is not a party to this Agreement may not enforce any of its
provisions under the Contracts (Rights of Third Parties) Act 1999.

17

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

21.2

Clinigen may not assign or transfer, or purport to assign or transfer to any
other person any of its rights or obligations under this Agreement or a SOW
(except to its Affiliates or successors to all or substantially all of
Clinigen’s business to which this Agreement relates) without the prior written
consent of the Client save that this Agreement and any SOW will be binding upon
and inure to any successor(s) to the business of Clinigen.

 

21.3

Client may assign this Agreement or a SOW upon prior written notice to Clinigen.

 

21.4

Either Party may subcontract the performance of any its obligations to any of
its Affiliates or a third party without the consent of the other Party.
Notwithstanding such subcontracting, the relevant Party shall at all times
remain primarily liable for the full and proper performance of all of its
obligations under this Agreement and/or any SOW including any obligations
provided through any permitted subcontractor.

 

21.5

This Agreement (together with all other documents to be entered into pursuant to
it) sets out the entire agreement and understanding between the Parties, and
supersedes all proposals and prior agreements, arrangements and understandings
between the Parties, relating to its subject matter.

 

21.6

Each Party acknowledges that in entering into this Agreement and/or a SOW it
does not rely on any representation, warranty, collateral contract or other
assurance of any person (whether party to this Agreement and/or a SOW or not)
that is not set out in this Agreement and/or a SOW. Each party waives all rights
and remedies which, but for this Clause, might otherwise be available to it in
respect of any such representation, warranty, collateral contract or other
assurance. The only remedy available to any party in respect of any
representation, warranty, collateral contract or other assurance that is set out
in this Agreement and/or a SOW is for breach of contract under the terms of this
Agreement and/or a SOW.

 

21.7

This Agreement and/or a SOW may not be modified except in writing signed by the
duly authorised representatives of each Party.

 

21.8

Neither Party shall use the name of the other Party in any announcements, press
releases, marketing materials nor advertisements, except as may be required by
law, judicial order or regulatory governance, without the prior written consent
of the other Party.

 

21.9

If any term, covenant or condition contained in this Agreement and/or a SOW is
deemed to be invalid, illegal or unenforceable, then the rights and obligations
of the Parties hereto shall be construed and enforced with that term, covenant
or condition limited so as to make it valid, legal or enforceable to the
greatest extent allowed by law; or, if it is totally invalid, illegal or
unenforceable, then as if this Agreement and/or a SOW did not contain that
particular term, covenant or condition. In such event, the remaining provisions
of this Agreement and/or a SOW shall be valid and enforceable to the extent
permitted by law.

18

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

21.10

Delay in exercising, or failure to exercise, any right or remedy in connection
with this Agreement and/or a SOW shall not operate as a waiver of that right or
remedy. The waiver of a right to require compliance with any provision of this
Agreement and/or a SOW in any instance shall not operate as a waiver of any
further exercise or enforcement of that right and the waiver of any breach shall
not operate as a waiver of any subsequent breach.

 

21.11

The rights and remedies of the Parties in connection with this Agreement and/or
a SOW are cumulative and, except as expressly stated in this Agreement and/or a
SOW, are not exclusive of any other rights or remedies provided by law or equity
or otherwise. Except as expressly stated in this Agreement and/or a SOW (or at
law or in equity in the case or rights and remedies provided by law or equity)
any right or remedy may be exercised (wholly or partially) from time to time.

 

21.12

This Agreement and/or any SOW may be executed in any number of counterparts,
each of which when executed shall be construed as an original, but together will
constitute one agreement, in relation to this Agreement or a SOW. Signature
transmitted by industry standard electronic signature software and/or by
electronic mail in “portable document format” (“pdf”) shall have the same legal
force and effect as physical delivery of the paper document bearing the original
signature.

22

Dispute Resolution

 

22.1

If any dispute arises out of this Agreement and/or a SOW, in the first instance,
the Parties’ account managers shall attempt to resolve the dispute amicably
within thirty (30) days.

 

22.2

If a dispute cannot be resolved by the Parties’ account managers, the Parties
shall promptly refer the matter to their respective Chief Executive Officer. If
either Party refuses to make such referral or participate in good faith in this
dispute resolution procedure and in any event, if the dispute is not resolved
within thirty (30) days of such referral or the date such referral could have
been made, then either Party may commence proceedings in accordance with Clause
23.

 

22.3

Where either Party reasonably believes that a dispute relates to a material
breach or potential breach of this Agreement, that Party shall notify its and
the other Party’s account managers and each Party shall then refer the dispute
directly to their Chief Executive Officers and the provisions of Clause 22.2
shall apply.

23

Arbitration

 

23.1

Any dispute that cannot be settled amicably shall be resolved by arbitration
before a sole arbitrator, which shall be the exclusive method of dispute
resolution under this Agreement and/or any SOW. Such arbitration shall be held
in New York City, New York, USA, and in accordance with the ICC Rules of
Arbitration. Nothing herein shall, however, prohibit a Party from seeking
temporary or preliminary injunctive relief in a court of competent jurisdiction.
The parties expressly consent to arbitration and waive any right of appeal to
any court from any arbitral award (which shall be final and binding upon the
parties).

24

Governing Law

 

24.1

This Agreement and any SOW shall be governed by, and construed in all respects
in accordance with the laws of the State of New York, USA.

 

24.2

Subject to Clause 23, the courts of New York City, New York, USA will have
exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement and/or any SOW, save that either Party may seek
injunctive relief in any court of competent jurisdiction.

19

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



The Parties have signed this Agreement on the date set out above.

SIGNED for and on behalf of:

Eiger Biopharmaceuticals, Inc.

 

 

/s/ John Ferraro

 

[signature]

 

 

John Ferraro

 

[printed name]

 

 

VP, Clinical Operations

 

[position in company]

 

 

27 Apr 2018

 

[date]

 

 

SIGNED for and on behalf of

CLINIGEN HEALTHCARE LIMITED

 

 

[gf5ws1lmgalh000001.jpg]

DocuSigned by:

 

[gf5ws1lmgalh000002.jpg]

DocuSigned by:

 

 

 

 

 

John Lagus

 

Lee Mainwaring

 

 

 

 

 

Signer Name: John Lagus

 

Signer Name: Lee Mainwaring

 

Signing Reason: I approve this document

 

Signing Reason: I approve this document

 

Signing Time: 26-Apr-2018

 

Signing Time: 26-Apr-2018

 

 

 

 

 

19F51008EB7A4EDB9F0A7E116ED422FB

 

01C6D73EA86348FFAD8417807CB5A5D5

 

 

 

 

 

 

 

[signature]

 

[signature]

 

 

 

 

 

 

 

John Lagus

 

 

Lee Mainwaring

 

 

[Printed name]

 

[Printed name]

 

 

 

 

 

 

 

 

Head of Managed Access

 

 

Finance Director

 

 

[position in company]

 

[position in company]

 

 

 

 

 

 

 

26-Apr-2018

 

 

26-Apr-2018

 

 

[date]

 

[date]

 

 

20

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



Exhibit A – Unlicensed Supply

1

Definitions

In this Exhibit, the following additional defined terms shall apply:

Latent Defect means a defect that causes a particular supply of one or more of
the Products to fail to conform to their approved specifications, which defect
is not discoverable upon inspection under Section 7 but is discovered at a later
time;

Maximum Resale Price means the maximum Sale Price set out in the SOW;

Sale Price means the price or prices to be paid by the Customer to Clinigen for
the Products;

Supply Order has the meaning set out in Section 5.1;

Supply Price means the price or prices to be paid by Clinigen to the Client for
the Products as set out in the applicable SOW;

Territory means those countries set out in the SOW and any amendment to a SOW.

2

Nature of Services

2.1

The Client grants Clinigen the non-exclusive right to distribute the Products,
and provide associated Services, where applicable, on an Unlicensed Supply basis
within the Territory for the SOW Term.

2.2

Clinigen shall be entitled to describe itself as an authorised distributor of
the Products (on an Unlicensed Supply basis) in the Territory in relation to the
applicable SOW.

3

Products

3.1

The Client will supply the Products to Clinigen under a SOW in accordance with
the terms of the Conditions, this Exhibit A and the relevant SOW/s to the
exclusion of any other terms and conditions of sale submitted at any time
(including at the point of acceptance of a Supply Order in accordance with
Section 5.1 by the Client and whether printed or sent with any order form,
delivery note, invoice or otherwise).

3.2

The Client will notify Clinigen in writing of any Product which becomes the
subject of a Marketing Authorisation for an indication/s after the respective
SOW Effective Date and will provide reasonable written notice to Clinigen of the
date of the Product being Commercially Available in respect of each Product in
each country in the Territory, to enable Clinigen to close down its distribution
of Products and associated Services, where applicable, in that country/ies in an
ethical and orderly fashion.

3.3

The Client will provide Clinigen with such up to date information concerning the
Products as Clinigen may reasonably require to assist Clinigen with the
distribution and sale or supply of the Products in the Territory.

21

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



4

Supply Pricing

4.1

Client will supply the Product to Clinigen on a Consignment Stock basis only at
the Supply Price set out in the applicable SOW.

4.2

The Client may recommend in writing to Clinigen a selling price for each of the
Products or impose a Maximum Resale Price (which is not to be below the Supply
Price) at any time; provided that price does not amount to a minimum selling
price or retail price maintenance.

5

Supply and Delivery of the Products

5.1

Clinigen will submit, from time to time, written supply orders (“Supply Orders”)
to the Client for the supply of the Products under a SOW.

5.2

The Client shall accept or reject any Supply Order within ten (10) Business Days
of receipt.

5.3

The Client will not supply Clinigen with any Products with a remaining shelf
life of less than twelve (12) months, unless otherwise agreed in the relevant
SOW. If the Client is unable to comply with this Section 5.3 it will notify
Clinigen immediately providing details of the remaining unexpired shelf lives of
the available Products and, in such event, the Client shall not proceed with the
Supply Order until it has received written confirmation from Clinigen that the
Supply Order may proceed. The Parties acknowledge that under certain
extraordinary circumstances, Products with remaining shelf life of six (6)
months may be acceptable. The Client acknowledges that Customers may have
particular minimum shelf-life requirements and accordingly that it may not be
possible for Clinigen to deliver to Customers Product with less than a certain
shelf-life remaining. Client shall use all reasonable efforts to provide
Products with sufficient remaining shelf life for Customers having minimum shelf
life requirements.

5.4

Before acceptance by the Client of a Supply Order, Clinigen may vary, add or
omit any or all of the Products in a Supply Order by notice in writing to the
Client. Neither party shall vary, add or omit any of the Products or any part of
them from a Supply Order following acceptance of such Supply Order without the
express written consent of the other Party.

5.5

Within five (5) Business Day of the acceptance of a Supply Order the Client will
provide Clinigen with a date for delivery.

5.6

The Client will use all commercially reasonable endeavours to meet delivery
dates and will:

 

(a)

notify Clinigen as soon as reasonably practicable of any anticipated or actual
delays it experiences or anticipates experiencing in meeting a delivery date;

 

(b)

provide Clinigen with such details of the causes of such delays as Clinigen
reasonably requires; and

 

(c)

update Clinigen at least once a week until the causes of such delays are
rectified or lapse.

5.7

Failure to meet the delivery date or any subsequently agreed date or notify
Clinigen of any actual or anticipated delay shall entitle Clinigen to terminate
the relevant Supply Order immediately on written notice to the Client.

22

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



5.8

The Client will deliver the Products to Clinigen as set out in the SOW. Delivery
of the Products shall take place at the delivery address specified in the
relevant Supply Order. The Client will reimburse Clinigen for any importation
VAT (value added tax) that Clinigen or its Affiliate is unable to reclaim.

5.9

The Client shall:

 

(a)

fax or email to Clinigen’s key programme contact notified to the Client from
time to time a copy of the delivery note for each delivery prior to such
delivery;

 

(b)

supply a copy of the delivery note with the delivered Products; and

 

(c)

provide Clinigen with a written valuation of the Products prepared according to
relevant approved customs valuation methods for use by Clinigen for customs
valuation and taxation purposes for each delivery of Products.

6

Risk in the Product

6.1

Risk of damage to or loss of the Products shall pass to Clinigen upon delivery
of the Products to Clinigen by the Client or its Affiliate. Client shall retain
ownership and title in the Products until the shipment of the Product pursuant
to a Customer Order by Clinigen to Customer.

7

Acceptance and Rejection

7.1

Notwithstanding any other provision of the Conditions and this Exhibit A,
acceptance of Products under a SOW will not occur until Clinigen or its agent or
representative has been given five (5) Business Days following delivery of the
Products to Clinigen to:

 

(a)

validate the quantity of Products received against the relevant Supply Order;
and

 

(b)

inspect visually the Products’ outer packaging and labelling for damage, visual
defects and compliance with the Agreement and any relevant SOW/s.

7.2

If there is a surplus quantity of Products received over that set out in the
Supply Order, Clinigen may in its sole discretion accept or reject such surplus
Products.

7.3

If there is a shortfall of Product from that set out in the Supply Order, the
Client shall deliver the difference in quantity within ten (10) Business Days of
its original delivery or within such other timescale as the Parties may agree.

7.4

If during the visual inspection Clinigen becomes aware of Product damage,
defect, or non-compliance, Clinigen will reject such Products by notice to the
Client specifying the nature and quantity of the defective Products and the
Client will:

 

(a)

forthwith replace the defective Products at the Client’s cost and expense; and

 

(b)

within thirty (30) days’ of receipt of such notice the Client will either (i)
collect the defective Products from Clinigen at the Client’s expenses
(including, without limitation, costs of carriage, insurance, export/import
duties); or (ii) request Clinigen to destroy such defective Products at the
Client’s expense.

7.5

If any damage, defect or non-compliance not reasonably discoverable during such
visual inspection of the Products’ outer packaging and labelling, or a Latent
Defect becomes apparent Clinigen may, within a reasonable time of becoming aware
of the same and provided that the shelf-life of such Product has not expired
yet, reject such Products by notice to the Client specifying the nature and
quantity of the defective Products. The Client will:

23

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



 

(a)

where such Products have not yet been distributed by Clinigen, forthwith replace
the defective Products with Products at the Client’s cost and expense; and
within thirty (30) days’ of receipt of such notice the Client will either (i)
collect the defective Products from Clinigen at the Client’s expenses
(including, without limitation, costs of carriage, insurance, export/import
duties); or (ii) request Clinigen to destroy such defective Products at the
Client’s expense; or

 

(b)

where such Products have been distributed by Clinigen the Client will (i) deduct
the relevant amount from the invoice to be raised for such distribution or
credit to Clinigen’s account the Supply Price invoiced and any applicable value
added or other sales tax (where these have been paid) for such defective
Products plus costs of carriage, insurance and other fees incurred by Clinigen
(including, without limitation, export/import duties and any costs associated
with arranging for Products to be returned from Customers); and

 

(ii)

unless otherwise specified in the Quality Technical Agreement, either collect
the defective Products from Clinigen at the Client’s expenses (including,
without limitation, costs of carriage, insurance, export/import duties); or
request Clinigen to destroy such defective Products at the Client’s expense.

 

(c)

For the avoidance of doubt, the Client will remain responsible for paying
Clinigen any Charges as may be applicable associated with the distribution of
such defective Products.

7.6

If the Client fails to collect defective Products or requests the destruction of
the same pursuant to Section 7 within thirty (30) days, Clinigen may destroy the
defective Products upon written notice to the Client at the Client’s expense.

8

Compensation and Reimbursement

8.1

In respect of Consignment Stock of a Product:

 

(a)

Clinigen shall make available Product sales data (“Sales Data”) on a regular
basis which shall set out the quantity of Products relevant to the applicable
SOW sold by Clinigen to Customers and such other information as the Parties may
reasonably agree in writing;

 

(b)

Within the first ten (10) Business Days of each month the Client will invoice
Clinigen, with reference to each applicable SOW, for the Supply Price of the
Products sold by Clinigen to Customers for the just concluded month as stated in
the Sales Data.

 

(c)

Clinigen will not pay the Client the Supply Price in respect of the Client’s
invoice for any Customer Order until Clinigen has received payment from the
Customer. Invoices issued by the Client for the Supply Price of Products sold by
Clinigen shall be paid by Clinigen within thirty (30) days of the date of
receipt of payment from the Customer by Clinigen. For the avoidance of doubt,
all associated Charges for Customer Orders shall be due upon shipment of each
such order and shall remain payable in accordance with the payment terms in the
Conditions.

24

 

171013114 v3

--------------------------------------------------------------------------------



DocuSign Envelope ID: 10B907FE-FBF5-444C-93D7-DADEDC67EA25

 

 

 

 



9

Limits of Liability

9.1

Except as otherwise provided in the Conditions, the maximum aggregate liability
of Clinigen or its Affiliates for Services provided under an SOW in respect of
all acts and omissions whether in contract, tort (including, without limitation,
negligence) under statute, breach of statutory duty or otherwise shall not
exceed:

9.1.1

a sum equivalent to the aggregate of the total Charges paid by the Client to
Clinigen in respect of the relevant SOW where such Charges are paid by the
Client to Clinigen

AND

9.2

in respect of Consignment Stock the lower of US $250,000 (two hundred and fifty
thousand US$) and the value of the relevant Products based on the valuation
thereof provided to Clinigen by the Client in accordance with Section 5.9 (c)
above in respect of Product loss or damage or theft of Products while in
Clinigen’s control.

25

 

171013114 v3